Citation Nr: 1121713	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD) prior to April 16, 2008 and a rating greater than 70 percent for PTSD from April 16, 2008.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from February 1970 to October 1971.  The Veteran is in receipt of, among other things, a combat infantry badge for his combat service in the Republic of Vietnam.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana where the RO granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective December 10, 2003.  The Veteran had a hearing before the Board in March 2006 and the transcript is of record.

Thereafter, the Veteran disputed the initial rating of his PTSD and the claim was ultimately denied by the Board in December 2006.  The Veteran appealed his claim to the Court of Appeals for Veterans Claims (CAVC or the "Court") where the opposing parties signed a Joint Motion for Remand (JMR), granted by Court Order in March 2008, remanding the matter back to the Board to provide more reasons and bases for the denial.  

In response, the Board remanded the claim in June 2008 to further develop the Veteran's claim, to include affording him a new VA examination.  While remanded, the RO, in an October 2008 rating decision, increased the Veteran's rating from 30 percent to 70 percent, effective April 16, 2008.  In July 2010, the Board did not find evidence warranting a rating greater than 70 percent from April 16, 2008, but granted an increased rating to 50 percent for the time period prior to April 16, 2008.  The Veteran once again appealed the claim to the CAVC.

The parties once again signed a JMR, granted by Court Order in April 2011 remanding the issue once again to the Board.  This claim is again before the Board here following this April 2011 JMR and Court Order.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  That is, the Court held that if reasonably raised in the record, the issue of unemployability (namely, TDIU) is considered part and parcel to a veteran's claim for an increased rating.  Id.

Here, the Veteran has never claimed his PTSD precludes him from working and, indeed, it does not appear the Veteran is currently unemployed.  For these reasons, the Board has never inferred the TDIU issue nor has this issue been raised by the CAVC or within the JMR.  

In this case, however, the Veteran is only service connected for PTSD and he is disputing his current rating of 70 percent alleging his symptoms warrant a higher rating.  Under diagnostic code 9411 for PTSD, the next higher rating above a 70 percent rating is a total disability rating.  See 38 C.F.R. § 4.130, DC 9411 (2010).  Since the Veteran is claiming he is entitled to a rating greater than 70 percent, the Board finds the Veteran's claim amounts to seeking a total disability rating.  In light of the nature of the Veteran's claim, the Board has inferred a TDIU claim and appropriately added the issue above.  Cf. Rice, 22 Vet. App. 447.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Again, the Veteran's PTSD claim is once again before the Board following an April 2011 Order of the CAVC granting a JMR for further development on the issue.  

Specifically, the April 2011 JMR indicates that at the time of the July 2010 Board decision there was evidence in the record that there were missing VA outpatient treatment records, and the VA made no effort to obtain them.

The claims folder contains VA outpatient treatment records through July 29, 2008.  The Veteran was afforded a VA examination in October 2008 where the examiner noted in addition to the VA outpatient treatment records in the claims folder, he also reviewed two clinical notes dated in August 2008 and September 2008.  The JMR remanded the decision back to the Board indicating it was error for the VA not to obtain these identified clinical notes.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (VA records are considered part of the record on appeal since they are within VA's constructive possession).  Although the specific VA clinical notes are not currently of record, the October 2008 VA examiner fully reviewed them and discussed the content of these clinical notes within his examination report.  Regardless, in compliance with the April 2011 JMR, the AMC is instructed to obtain recent VA outpatient treatment records from July 2008 to the present. 

The VCAA also requires providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, given the lengthy procedural history of this claim, the Veteran was last afforded a VA examination in October 2008, nearly three years ago.  The Veteran's representative indicated in a brief before the CAVC that a new VA examination is requested.  In light of the passage of time and the Veteran's request for a more recent VA examination, the Board concludes a new VA examination is warranted to assess the current severity of his PTSD.

As noted in the introduction, the Board finds the issue of whether the Veteran is unemployable due to his PTSD has been reasonably raised by the record.  Rice, 22 Vet. App. 447.   Therefore, the RO should develop a claim for TDIU in accordance with Rice.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service- connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as is deemed necessary.

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for VA medical records dated from July 2008 to the present.  

3.  After the above records are obtained, to the extent available, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected PTSD.  The examiner should also report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2009), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

